Claim 94DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. 
Claims 1-72 and 77 have been cancelled.  Claim 94 has been newly introduced.

The rejection of claim 93 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, will be withdrawn.   Applicant appears to be taking the position that the term “composition” in the preamble of claim 93 requires at least one additional, unspecified component in addition to the heavy-chain immunoglobulin single variable domain of claim 73.  Alternatively, applicant may be arguing that the limitation “optionally a pharmaceutical composition” distinguishes the product of claim 93 from the product of claim 73 even though claim 93 does not require any component (pharmaceutical or otherwise) in addition to the heavy-chain immunoglobulin single variable domains of claim 73.  To the degree that applicant is taking the position that some of the heavy-chain immunoglobulin single variable domains of claim 73 do not have pharmaceutical properties, the specification makes no such distinction.  There is no disclosure of the structure of those heavy-chain immunoglobulin single variable domains of claim 73 that have pharmaceutical properties as compared to the structure of  those that do not.  This also calls into question how to use those heavy-chain immunoglobulin single variable domains of claim 73 that do not have pharmaceutical properties.   It is suggested that .

Election/Restrictions
Claims 91-92 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.

Specification
The substitute specification submitted 6/10/2021 has been entered.
The replacement sequence listing submitted 6/10/2021 is acknowledged.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-75, 81, 85, 87-89, and 93-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 24, 31, 73, 76-77, 87, and 90  of copending Application No 15/311,564. Although the claims at issue are not identical, they are not patentably distinct from each other because:
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.  Applicant has not traversed the rejection or provided a properly executed terminal disclaimer.

Claims 73, 86, and 89-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 24, 31, 73, 76-77, 87, and 90 of copending Application No. 15/311,564 in view of Baumeister et al. (WO 2012/175741). 
The co-pending claims are directed to heavy-chain immunoglobulin single variable domains as discussed above.  The co-pending claims do not explicitly require more than one ISVD.
Baumeister et al. discloses that ISVD constructs can contain multiple ISVDs resulting in multispecific binding.  Inclusion of two and three ISVDs is explicitly disclosed.  See at least page 10, lines 25, through page 11, lines 27.
.
This is a provisional nonstatutory double patenting rejection.  
Applicant has acknowledged this rejection.  Applicant has not traversed the rejection or provided a properly executed terminal disclaimer.

Claims 73, 75, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 24, 31, and 87 of copending Application No. 15/311,564 in view of Verdonck et al. (U.S. Patent Application Publication 2013/0018175). 
The co-pending claims are directed to heavy-chain immunoglobulin single variable domains as discussed above.  The co-pending claims do not require that Kabat position 11 is L, E, K, V, or Y.
Verdonck et al. discloses that ISVDs can have L, E, K, V, or Y at Kabat position 11.  See at least Tables B-2 and B-4 and pages 37-39.
It would have been obvious to include amino acid L, E, K, V, or Y at Kabat position 11 in the ISVDs of the co-pending claims as suggested by Verdonck et al.
This is a provisional nonstatutory double patenting rejection.
Applicant has acknowledged this rejection.  Applicant has not traversed the rejection or provided a properly executed terminal disclaimer.

Claims 73, 75, 82, 84-85, 88, 89, and 93-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26 and 30-31 of copending 15/774,662. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending claims 25-26 and 30-31 meet the limitations of instant claims 73 for ISVDs having 11V and 112(K/Q).  The CDRs recited in co-pending claims 26 and 30-31 correspond to those for an ISVD that binds human serum albumin (see Table B) as in instant claim 82.  The co-pending CDRs of SEQ ID NOS: 53, 6, and 7 contain the CDRs recited in instant claim 84.  The co-pending constructs may have a C-terminal extension (i.e. another amino acid sequence as in instant claims 85 and 94). The co-pending constructs require at least one ISVD as in instant claim 89.  Instant claim 93 requires nothing beyond the ISVDs in the co-pending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.  Applicant has not traversed the rejection or provided a properly executed terminal disclaimer.

Claims 73-75, 78, 81-82, 85, 87, 88, and 93-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10, and 12 of copending Application No. 15/769,800. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The co-pending claims are directed to a heavy chain immunoglobulin single variable domain (e.g. VHH) that binds to serum albumin (see instant claim 82) in which the amino acid residue at position 112 is K or Q as required by instant claims 73 and 88.   The co-pending constructs require at least one ISVD as in instant claim 89.  Instant claim 93 requires nothing beyond the ISVDs in the co-pending claims.  SEQ ID NOS: 74-77 and 84-85 in co-pending .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.  Applicant has not traversed the rejection or provided a properly executed terminal disclaimer.
	It is noted that these claims have been allowed but have not yet issued.

Claims 73-75, 78, 81-90, and 93-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-80, 83-88, and 90 of copending Application No. 17/215,163. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending claim 73 is directed to a heavy chain immunoglobulin single variable domain (ISVD) comprising an amino acid V at Kabat position 11 and an amino acid L at Kabat position 89 and having reduced binding to its C-terminal region by pre-existing antibodies found in blood or serum samples obtained from human subjects, wherein the heavy chain ISVD specifically binds to VWF, RSV, interleukins, Kv1.3, IL-23, OX40L, IgE, CXCR4, HER3, TNF, c-Met, RANKL, CXCR7 or A-beta.

Co-pending claims 74-76 meet the limitations of instant claims 73-75, 78, 81, 88-89, and 93.  
Co-pending claims 79-80 depends from claim 73 and recite C-terminal endings VTVKS and VTVQS with C-terminal extensions meeting the limitations of instant claims 87 and 94.
Co-pending claims 81 and 83-88 depend from claim 73 where co-pending claim 86 contains an ISVD binding serum albumin (see instant claim 82); co-pending claims 87 recites Alb-1, Alb-8, and Alb-23 (see instant claim 83); and co-pending claim 88 recites CDRs (see instant claim 84).   The co-pending claims in combination suggest polypeptides comprising ISVDs that bind serum albumin and having Q/K at Kabat position 112.  
Co-pending claims 83-85 depend upon claim 73 and embrace polypeptides comprising multiple ISVDs.  The co-pending claims in combination suggest polypeptides comprising at least two ISVDs and having Q/K at Kabat position 112.  (See instant claims 85-86.)  
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Claims 73-75, 78, 81-90, and 93-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75, 78-89, and 91-92 of 17/215,121. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Co-pending claim 75 depends upon claim 73 and includes embodiments where Kabat position 112 is K or Q and where there can be a C-terminal extension of up to 10 independently chosen amino acids.  Co-pending claim 73 requires two ISVDs, one of which binds serum albumin and V at Kabat position 11.  Co-pending claim 75 meets the limitations of instant claims 73-75, 81-82, 85-90, and 93-94.   See also co-pending claims 80-82, 85-90, and 91-92.  Co-pending claims 81-82 and 86-87 disclose having L at Kabat position 108.  The co-pending claims in combination suggest the ISVD limitations of instant claim 78 (having Q/K at Kabat position 112 and L at Kabat position 108).  Co-pending claims 78-79 and 83-84 disclose the limitations of Alb-1, Alb-8, and Alb-23 (see instant claim 83) and specific albumin ISVD CDRs (see instant claim 84).  The co-pending claims in combination suggest the albumin ISVDs of instant claims 83-84 having Q/K at Kabat position 112.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Claims 73-75, 78, 81, 85-90, and 93-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73, 79-86, 90-92, and 94 of copending Application No. 17/215,039. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending claim 73 is directed to a heavy chain immunoglobulin single variable domain (ISVD) comprising:(i)    an amino acid K or Q at Kabat position 110; and (ii)    an amino acid V at Kabat position 11, an amino acid residue L at Kabat position 89, or a combination thereof.

Co-pending claims 84-85 depend on claim 73 and include embodiments where Kabat position 112 is K or Q and where there can be a C-terminal extension of up to 10 independently chosen amino acids.  Co-pending claims 84-85 meet the limitations of instant claims 81, 87, and 94.  See also co-pending claims 82-83.
Co-pending claim 79 depends upon claim 73 and discloses having L at Kabat position 108.  The co-pending claims in combination suggest the ISVD limitations of instant claim 78 (having Q/K at Kabat position 112 and L at Kabat position 108).  
Co-pending claims 90-92 depend upon claim 73 and embrace polypeptides comprising multiple ISVDs.  See also co-pending claims 86 and 94. The co-pending claims in combination suggest polypeptides comprising at least two ISVDs and having Q/K at Kabat position 112.  (See instant claims 85-86 and 89-90.)  
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.


Claims 79-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa